AFFIRM; and Opinion Filed August 1, 2013.




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-12-01164-CR

                          ROLANDO MARIO CASTRO, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-82255-2011

                             MEMORANDUM OPINION
                          Before Justices FitzGerald, Francis, and Lewis
                                    Opinion by Justice Lewis
       A jury found appellant Rolando Mario Castro guilty of harassment of a public servant.

The trial court assessed his punishment at two years’ confinement, suspended in favor of five

years’ community supervision, and a $2500 fine. In a single issue on appeal, Castro challenges

the sufficiency of the evidence supporting the jury’s finding of guilt. Because the issues in this

appeal involve the application of well-settled principles of law, we issue this memorandum

opinion. See TEX. R. APP. P. 47.4. We affirm the trial court’s judgment.

       Police encountered Castro when responding to a disturbance call the evening of July 4,

2011. Castro had become intoxicated and belligerent at a holiday party, and the homeowner had

called police to assist him and his other guests in persuading Castro to leave. The police initially

waited with Castro for the cab called by the homeowner. But Castro’s belligerence escalated,

and the cab that arrived was an ordinary rental car rather than a cab equipped with security
measures for its elderly female driver. For safety reasons, the police decided to arrest Castro for

public intoxication and disorderly conduct. He was handcuffed and placed in the back of Officer

Angela Reed’s patrol car. Reed was accompanied that day by a volunteer from Citizens on

Patrol, Eddie Mullins. Because of holiday traffic, the ride to the police station was slow. During

the entire ride, Castro spewed vulgar sexual and racial invective at Reed and Mullins. He

screamed and threatened; he called names and shouted insults. Castro’s verbal behavior was

documented by the police car’s recorder from the time Reed’s car arrived at the scene of the

party until Castro was finally delivered to the police station.           The recording lasts for

approximately one hour and twenty minutes, and Castro’s verbal abuse continued nearly non-

stop throughout that period of time. Shortly before the three arrived at the station, when the car

was stopped at a traffic light, Castro spat from the back seat, through the grill divider, into the

front seat. Reed and Mullins both reported that Castro’s saliva landed upon them.

        Castro was charged with harassment of a public servant. The trial court instructed the

jury:

        Our law provides that a person commits the offense of Harassment of a Public
        Servant if, with the intent to assault, harass, or alarm the person, [he] causes a
        person the actor knows to be a public servant to contact the saliva of the actor,
        while the public servant is lawfully discharging an official duty or on account of
        an exercise of the public servant’s official power or performance of an official
        duty.

See TEX. PENAL CODE ANN. § 22.11(a)(2) (West 2011). The jury found Castro guilty. In his

single appellate issue, Castro contends the evidence is insufficient to support the jury’s finding of

guilt beyond a reasonable doubt. Specifically, Castro contends the evidence is insufficient to

establish the element of intent, both in terms of Castro’s intent to cause his saliva to contact Reed

and in terms of his intent to assault, harass, or alarm Reed.

        We determine whether the evidence is legally sufficient to support a conviction by asking

whether, after viewing the evidence in the light most favorable to the prosecution, any rational
                                                –2–
trier of fact could have found the essential elements of the crime beyond a reasonable doubt.

Johnson v. State, 364 S.W.3d 292, 293–94 (Tex. Crim. App. 2012). We defer to the jury, as trier

of fact, to resolve any conflicts in testimony and to weigh the evidence and draw reasonable

inferences from it. Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim. App. 2010). “[I]t is not

necessary that every fact point directly and independently to the defendant’s guilt; it is enough if

the conclusion is warranted by the combined and cumulative force of all the incriminating

circumstances.” Johnson v. State, 871 S.W.2d 183, 186 (Tex. Crim. App. 1993). Indeed, intent

is most often proven through the circumstantial evidence surrounding the crime. Sholars v.

State, 312 S.W.3d 694, 703 (Tex. App.—Houston [1st Dist.] 2009, pet. ref’d).

       Again, we view the evidence in the light most favorable to the prosecution. Reed

testified that Castro spat twice. The first time, the saliva hit Mullins in the back of the head and

Reed on her arm; the second time, it made contact in “[j]ust about the same spot.” Mullins

testified that he felt Castro’s saliva on his ear and neck, and then on his shirt collar. He

characterized the volume of saliva as “a lot of spit,” and he confirmed the statement he made

immediately after the incident, which reported that Castro’s saliva hit both Reed and him.

“[O]ne’s acts are generally reliable circumstantial evidence of one’s intent.” Laster v. State, 275
S.W.3d 512, 524 (Tex. Crim. App. 2009) (quoting Rodriguez v. State, 646 S.W.2d 524, 527

(Tex. App.—Houston [1st Dist.] 1982, no pet.); see also Smith v. State, No. 09-09-00084-CR,

2010 WL 1236410, at *3 (Tex. App.—Beaumont Mar. 31, 2010, no pet.) (mem. op., not

designated for publication). Both Reed and Mullins testified they were certain Castro intended

to spit at them, based upon Castro’s verbal abusiveness, the fact that he spat twice, and his

apparent unhappiness with his circumstances at that point in time. Indeed, Castro’s conduct and

demeanor support an inference that Castro intended the saliva to contact both persons in the front

seat. See Smith, 2010 WL 1236410, at *3 (jury could rationally believe officer truthfully stated

                                                –3–
defendant spit in officer’s face and could rationally infer from defendant’s belligerence that he

intended his saliva to come into contact with officer).

       A jury may also infer intent from the words of a defendant. Guevara v. State, 152
S.W.3d 45, 50 (Tex. Crim. App. 2004). In this case, the jury could have inferred Castro’s

hostility toward Reed in particular after listening to the recording of the vulgar, insulting remarks

he directed toward her throughout the time they were in contact. Castro repeatedly used words

intended to wound, including demeaning sexual terms. Given the hostility Castro’s words

conveyed specifically to Reed, the jury could have inferred that the reason he spat was to harass,

alarm, or assault her.

       Castro concedes that the State may well have proved beyond a reasonable doubt that he

was “the most annoying intoxicated person” in Reed’s and Mullins’s experience.                   He

acknowledges the record establishes he was “a drunken fool.” However, Castro uses these

concessions as the basis for an argument that proof of his intoxication “necessarily impeded [the

State’s] ability to prove the specific intent” required by the offense of harassment of a public

servant. We disagree. Voluntary intoxication is not a defense to the commission of crime. TEX.

PENAL CODE ANN. § 8.04(a).      Although Chase tries to distinguish his argument from this rule,

he cannot. Evidence of Chase’s intoxication does not negate the element of intent. See Hawkins

v. State, 605 S.W.2d 586, 589 (Tex. Crim. App. 1980).

       Finally, Chase quotes at length from the legislative history of the offense of harassment

of a public servant, in which opponents of the statute apparently believed the offense ought not

to apply to circumstances such as Chase’s, i.e., to an “agitated drunk.” However, despite these

opponents’ efforts to condemn such an application, the statute was enacted and remains in effect.

We cannot rely on rejected commentary when applying the statute the commentators opposed.




                                                –4–
       We conclude a rational trier of fact, charged with discerning Castro’s intent from

evidence of the surrounding circumstances, could have found beyond a reasonable doubt that

Castro intended to cause his saliva to contact Reed and intended—when he did so—to harass,

alarm, or assault her. Thus, the evidence was sufficient to support the jury’s finding of guilt. See

Johnson, 364 S.W.3d at 293–94. We overrule Castro’s single issue.

       We affirm the trial court’s judgment.




                                                      /David Lewis/
                                                      DAVID LEWIS
                                                      JUSTICE



Do Not Publish
TEX. R. APP. P. 47

121164F.U05




                                                –5–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

ROLANDO MARIO CASTRO, Appellant                        On Appeal from the 366th Judicial District
                                                       Court, Collin County, Texas
No. 05-12-01164-CR         V.                          Trial Court Cause No. 366-82255-2011.
                                                       Opinion delivered by Justice Lewis.
THE STATE OF TEXAS, Appellee                           Justices FitzGerald and Francis participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 1st day of August, 2013.




                                                       /David Lewis/
                                                       DAVID LEWIS
                                                       JUSTICE




                                                 –6–